Citation Nr: 9903306	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  A 
June 1997 statement of the case was sent to the veteran, and 
he filed an August 1997 VA Form 9 substantive appeal, 
perfecting his appeal.  No hearing was requested.  


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, for Cushing's syndrome in a February 1997 
rating decision.  

2.  The veteran filed an application for RH insurance in 
March 1997.  

3.  At the time of his application, the veteran was not in 
good health, as defined by the applicable VA criteria.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 8.0 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was awarded service connection, with a 
compensable rating, for Cushing's syndrome in a February 1997 
rating decision.  Thereafter, he filed an application for RH 
insurance in March 1997.  That same month, the IC reviewed 
the veteran's application and determined he did not meet the 
requirement of good health, due to epilepsy, in order to be 
eligible for RH insurance.  The veteran filed an April 1997 
notice of disagreement regarding this determination, and was 
sent a June 1997 statement of the case.  He then filed an 
August 1997 VA Form 9 substantive appeal, perfecting his 
appeal.  In his substantive appeal, the veteran argued that 
at the time he developed Cushing's syndrome during service, 
he did not have epilepsy, and his state of health should be 
judged as it was at that time, and not as it is currently.  

Also of record are various medical reports.  A May 1995 VA 
neurological examination states the veteran sustained a head 
trauma in a fall in the 1980's.  He subsequently developed 
seizures, of both the general and partial type, resulting in 
a diagnosis of epilepsy.  These occur approximately every 
other month, with the last occurring one month prior to the 
examination.  He takes medication for this disability, and at 
this time, it is not service connected.  

A follow-up April 1997 VA medical examination described the 
veteran as 5 feet, 7 inches tall and weighing 180 pounds.  He 
was noted to be on disability from his employer.  A seizure 
disorder was again noted.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  In order to be eligible 
for RH insurance, the veteran must be in "good health", 
excepting any service connected disabilities.  The law 
requires the Secretary to establish "standards of good 
health" to determine if "the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life."  38 U.S.C.A. § 1922 (West 
1991); 38 C.F.R. § 8.0 (1998).  In response, the Secretary 
has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.  

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a February 
1997 grant of service connection with a compensable rating; 
that much is not in dispute.  Thus, the only question at 
issue is whether the veteran was in "good health", aside 
from his service connected disabilities, at the time of his 
application.  

"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements a 
rating of 140 or less is necessary.  M29-1, Part 1, Paragraph 
1.01(c).  In denying the veteran's application for RH 
insurance, the IC relied primarily upon the aforementioned VA 
medical examinations which diagnosed epilepsy, non-service 
connected.  According to the M29-1 manual, an application 
within two years of the veteran's last seizure equates to a 
mortality debit of 250; no credits for favorable features 
were found by the RO.  Because the veteran reported a seizure 
in April 1995, and described a frequency of seizures of 
approximately one every other month, his mortality ratio of 
risk is in excess of 140, prohibiting a finding of "good 
health".  Veterans Benefits Manual M29-1, Part V, Insurance 
Operations Underwriting Procedures.  As such, the veteran's 
application must be rejected due to ineligibility under 
38 U.S.C.A. § 1922.  

The veteran has argued that because he incurred Cushing's 
syndrome prior to the onset of his epilepsy, his health 
should be assessed as it was at the time of his service 
separation in July 1971.  However, 38 C.F.R. § 8.0 is clearly 
written in the present tense, and presumptively contemplates 
an assessment of an applicant's health at the time of 
application.  No requirement exists mandating consideration 
of the veteran's health at the time of discharge.  The Board 
notes that a veteran is free to seek service connection, and 
subsequent eligibility for RH insurance, at any time after 
his or her discharge from service.  In the present case, the 
veteran did not seek service connection for a service 
connected disability until many years after service, and 
there is no evidence of any psychiatric disability or other 
impairment which would have prevented a more timely 
application.

The Court of Veterans Affairs has held that in a case where 
the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Therefore, the veteran's 
application for RH insurance is denied at this time.  


ORDER

As the veteran does not meet the statutory requirements for 
RH insurance under 38 U.S.C.A. § 1922, the appeal is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -
